—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner commenced this CPLR article 78 proceeding to challenge a determination that he violated inmate rules by stabbing another inmate. We reject his contention that the misbehavior report is defective because it fails to state the specific role that petitioner played in the assault (see, 7 NYCRR 251-3.1 [c]). The misbehavior report states that the inmate victim was assaulted by three persons and sustained four stab wounds. The victim testified that each of the three individuals struck him with a weapon. Thus, the report contained the required specificity.
Petitioner contends that the testimony of the victim is incredible as a matter of law and that the determination therefore is not supported by substantial evidence. We disagree. His testimony is not “manifestly untrue, physically impossible, contrary to experience or self-contradictory” (Matter of Welcher v Sobol, 227 AD2d 770, 772; see also, People v Germeo, 188 AD2d 1027; People v Christian [appeal No. 1], 139 AD2d 896, lv denied 71 NY2d 1024). Further, the fact that the victim gave a false explanation on a prior occasion for refusing to testify does not render his testimony incredible as a matter of law (see, People v Morales, 238 AD2d 124, lv denied 89 NY2d 1097). Whether the witness’s subsequent explanation for that falsehood was credible was a matter for the Hearing Officer to resolve (see, Matter of Rivers v Williams, 252 AD2d 986). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.